Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The request for Patent Prosecution Highway (PPH) program was granted on 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “receiving module”, “measuring module”, “matching module” , “orientation module”  and “adjustment module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 20 and 22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the smartphone/camera as published of paragraph [0023] and/or the camera of Figure 1.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0073262 A1 to Roth et al., hereinafter, “Roth” in view of US 2004/0218788 A1 to Geng and US 2020/0268260 A1 to Tran.
Claim 1. A method of determining a three-dimensional shape of an insert for insertion into an ear, the method comprising: Roth [Abstract] teaches a method of estimating the shape of an individual ear includes determining at least part of the shape of the individual ear, the shape being determined over a first extent and constituting a determined shape;
Roth [0132] teaches this latter is particularly useful in the manufacture of a custom hearing device using the above-mentioned method, since if the shape of the part of the hearing device, e.g. the shell of a hearing device intended to be inserted into the ear canal or an ear piece of a BTE device,
processing the image data to measure at least one biometric feature of the ear, the at least one biometric feature being indicative of a three-dimensional shape of at least part of the ear; Roth [0008] teaches generating an estimated shape corresponding to an estimated representation of the shape of the individual ear over combination of the first extent and the second extent (that is to say the largest extent possible by combining both extents, in other words the " union", or Boolean "or" of the two shapes) by modifying the template shape to substantially match the determined shape over the intersection of the first extent and the second extent (i.e. the overlap of both extents), within a predefined tolerance, for instance by means of a linear or non-linear optimization of template parameters resulting in rigid and/or non-rigid alignment of the template, e.g. via one or more approaches selected from warping, morphing, projecting, or any sort of rigid or non-rigid registration.
Roth [0017] teaches the template shape is provided with meta data corresponding to features, such as identifiable geometric features, i.e. shape features from the set of ear canal bends, aperture of ear canal, concha, cymba, helix, crus, inter-tragal notch, anterior notch, tragus, anti-tragus, ear drum, strong curvature lines, and retention areas. Alternatively, this meta data could correspond to texture, softness of tissues, contour lines, underlying bony structures such as the transition between cartilaginous and bony ear canal parts, or the jawbone influence area… the meta data can be transferred onto the estimated shape or the infilled shape, and thus these features can be automatically marked and identified on the estimated and/or infilled shape as appropriate.
receiving image data corresponding to a two-dimensional image of an ear; Roth [0012] teaches the determination of the previously measured ear shapes used to create the template is carried out by at least one of laser scanning of impressions, (allowing usage of current methods and technology), MRI or CT scanning (which allows application of volumetric, high quality, complete data covering the whole ear including the pinna and the space behind it, this latter being particularly useful for a BTE application), or direct ear scanning (which gives exceptionally precise, high quality data).
Roth [0016] teaches the determined shape is sampled at a lower resolution than the template shape. This speeds up processing since e.g. scanning of an impression or direct ear scanning for the determined shape can be effected quicker, and the remaining resolution can then be interpolated from a high-quality, high-resolution template, e.g. emanating from an MRI or a CT scan.
Geng, in the field of analyzing biometrics of an ear in image data also teaches [0037] teaches method are designed to accept 2D video images from existing surveillance cameras and use them, in conjunction with a database of multiple ear configurations, to survey and identify persons of interest. As illustrated in FIG. 4, the present method begins by first obtaining segmented ear images of a subject by performing a database enrollment process that uses face/ear extraction techniques (step 400). Once the segmented ear images are obtained, a database is built having a plurality of 2D images for each 3D image enrolled. The plurality of 2D images includes 2D representations having multiple representative shadings and positions of the original 3D image enrolled (step 410). According to one exemplary embodiment, the 3D ear database is generated via the 3D enrollment (to be further explained below) and contains ear images of all allowed personnel under various lighting and orientation conditions.
Geng [0041] teaches the human ear is a three-dimensional (3D) object with each ear having its own unique 3D surface profile. The present exemplary system and method utilizes the 3D nature of the human ear in conjunction with its 2D texture information for a rapid and accurate Ear-ID. 
Geng [0042] teaches the present 3D ear biometrics identification system and method is able to compare a subject image acquired by surveillance cameras to images within a unique three-dimensional ear image database that stores images of faces with multiple possible viewing perspectives and orientations. As will be further explained below, the incorporation of the three-dimensional ear image database will greatly reduce the difficulty for a 2D ear-matching algorithm to determine the similarity of an ear image stored in the database. 
and determining a three-dimensional shape of an insert for insertion into the ear by matching said at least one biometric feature with one of a plurality of pre-stored three-dimensional shapes, wherein each pre-stored three-dimensional shape corresponds to a respective ear; Roth [Abstract] teaches a method of estimating the shape of an individual ear includes determining at least part of the shape of the individual ear, the shape being determined over a first extent and constituting a determined shape; taking a predefined template shape determined by statistical analysis of a plurality of previously measured ear shapes according to a statistical model, the template shape having a second extent; and generating an estimated shape corresponding to an estimated representation of the shape of the individual ear over the intersection of the first extent and second extent by modifying the template shape to substantially match the determined shape over the first extent or over the second extent within a predefined tolerance.
Geng [0042] teaches the present 3D ear biometrics identification system and method is able to compare a subject image acquired by surveillance cameras to images within a unique three-dimensional ear image database that stores images of faces with multiple possible viewing perspectives and orientations. As will be further explained below, the incorporation of the three-dimensional ear image database will greatly reduce the difficulty for a 2D ear-matching algorithm to determine the similarity of an ear image stored in the database.
Geng [0043] teaches in order to improve the match-rate for the present biometric ear-matching system and method, a 3D ear database enrollment process is incorporated. FIG. 1 illustrates an exemplary embodiment of a system (100) that incorporates a 3D camera (120) during the "enrollment process." As illustrated in FIG. 1, the present exemplary system (100) includes a person (110) registering with the database by having a three-dimensional image generated by a 3D camera (120). The 3D camera then exports the collected 3D image into a computing device (130) where it is manipulated into a plurality of 2D representations having various shading and orientation (140). Accordingly, the present enrollment system (100) is responsible for acquiring 3D color ear images of those persons (110) who are supposed to be enrolled in the database. Once a 3D ear image is taken, 3D enrollment software running on the host computing device (130) will automatically process the 3D ear image and systematically generate multiple 2D images from a pre-defined number of orientations (perspectives) and illumination conditions (140).
Geng [0044] teaches the ear model database is established using the present system (100) prior to, or simultaneous with any surveillance functions. As illustrated in FIG. 1, the enrollment process begins with the 3D camera (120) generating a 3D image of the person (110) enrolling in the database. According to one exemplary embodiment, the 3D camera (120) used in generating the 3D image is a Rainbow 3D camera developed by Genex Technologies. According to this exemplary embodiment, the Rainbow 3D camera is used to acquire accurate 3D ear models of the allowable personnel. The 3D model with high resolution texture overlay provides the capability of digitally producing any number of 2D ear images under any lighting and orientation conditions as described in further detail below with reference to FIGS. 6, 7, and 8.
determining an orientation of an object of known spatial dimension within the two-dimensional image; and Geng [0041] teaches the human ear is a three-dimensional (3D) object with each ear having its own unique 3D surface profile. The present exemplary system and method utilizes the 3D nature of the human ear in conjunction with its 2D texture information for a rapid and accurate Ear-ID. 
Geng [0042] teaches the present 3D ear biometrics identification system and method is able to compare a subject image acquired by surveillance cameras to images within a unique three-dimensional ear image database that stores images of faces with multiple possible viewing perspectives and orientations. As will be further explained below, the incorporation of the three-dimensional ear image database will greatly reduce the difficulty for a 2D ear-matching algorithm to determine the similarity of an ear image stored in the database. [0043-0044]
Geng [0052] teaches based on an ear-to-ear 3D face model, we can use a 3D rendering method to produce multiple 2D face/ear images of the same person viewed from different perspectives.
While Roth and Geng fail to explicitly teach determining an orientation of an object of known spatial dimension within the two-dimensional image. Tran, in the field of ear monitoring systems teaches [0083] teaches once at least one image has been captured by the at least on electronic imaging unit, object recognition and unambiguous object identification (e.g. distinguishing objects, such as earwax, hair, and the eardrum) can be performed by determining brightness and/or color information of the pixels of the at least one captured image.
Tran [0084] teaches with these features, the electronic imaging unit is suitable to capture at least two images from different positions within the ear canal, e.g. by relocating one single electronic imaging unit when placed in the subject's ear canal and/or by providing images from two or more electronic imaging units positioned at different sites in the ear canal. Alternatively or additionally, the method may be based on the implementation of at least one illumination unit which is adapted to illuminate objects within the ear canal from different positions (e.g. from two or more positions). Preferably, a combination of both approaches is realized by the inventive method, which allows capturing images from different positions under differing illumination conditions. Such a mode of action allows for reliable identification of distinct objects (e.g. the eardrum, particles of earwax, hair, etc. in the subject's ear), as will be described in more detail below.
Tran [0087] teaches FIG. 3B shows a smart phone scanner embodiment. In this embodiment, scanned ear structures can be detected on any ARKit. When first run, the app displays a box that roughly estimates the size of whatever real-world objects appear centered in the camera view. Before scanning, the system determines a region of the world contains the ear structures.
Tran [0088] teaches to enable object detection in an AR session, load the reference objects as ARReferenceObject instances, provide those objects for the detectionObjects property of an ARWorldTrackingConfiguration
Tran [0089] teaches a reference object encodes a slice of the internal spatial-mapping data that ARKit uses to track a device's position and orientation. To enable the high-quality data collection required for object scanning, run a session with ARObjectScanningConfiguration:… During your object-scanning AR session, scan the object from various angles to make sure you collect enough spatial data to recognize it.
adjusting a measurement of the at least one biometric feature of the ear in dependence on the determined orientation. Tran [0089] teaches after getting an ARReferenceObject, the system can use it for detection and dimension determination
Tran [0092] teaches the rough alignment of the dummy mesh model is split into two stages. First the model is aligned to the data in 3D. Then orientation and scale of the model ear are adapted to roughly match the data. The first stage preferably starts with extracting a bounding box for the ear. This can be done automatically using ear detection techniques.
Tran [0093] teaches the ear plane is mainly used to compute the transformation necessary to align the ear plane of the mesh model with that of the point cloud. The fit enables a simple detection of whether the point cloud shows the left ear or the right ear based on the ear orientation (obtained, for example, from the user input) and the relative orientation of the ear plane and the head plane. In addition, the fit further allows extracting those points of the point cloud that are close to the ear plane. From these points the outer helix line can be extracted, which simplifies estimating the proper scale and the ear-center of the model. To this end, from the extracted points of the point cloud a depth map of the ear points is obtained…
Tran [0094] teaches with the foregoing information the rough alignment can be computed. To this end the model ear plane is aligned to the ear plane in the point cloud. Then the orientation of the model ear is aligned with that of the point cloud ear by a rotation in the ear plane. Following the rough alignment a finer elastic transformation is applied in order to fit the mesh model to the data points. This is a specific instance of a non-rigid registration technique.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify receiving image data corresponding to a two-dimensional image of an ear by Roth and Geng with Tran’s teaching of determining an orientation of an object of known spatial dimension within the two-dimensional image. One would have been motivated to perform this combination due to the fact that it allows one to accurately use a 3D ear model as a foundation for biometric identification, thereby improving the performance and reliability of ear biometrics techniques to obtain ear models [Geng, 0036]. In combination, Roth is not altered in that Roth continues to receiving image data corresponding to a two-dimensional image of an ear, and Geng continues to maintain an ear model database. Tran's teachings perform the same as they do separately of determining an orientation of an object of known spatial dimension image data.
Therefore one of ordinary skill in the art, such as an individual working in the field of ear insert shape using image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 2. Roth further teaches wherein the matching comprises performing a feature matching between said at least one biometric feature and a two-dimensional ear representation corresponding to each of the plurality of pre-stored three-dimensional shapes. Roth [0017] teaches the template shape is provided with meta data corresponding to features, such as identifiable geometric features, i.e. shape features from the set of ear canal bends, aperture of ear canal, concha, cymba, helix, crus, inter-tragal notch, anterior notch, tragus, anti-tragus, ear drum, strong curvature lines, and retention areas. Alternatively, this meta data could correspond to texture, softness of tissues, contour lines, underlying bony structures such as the transition between cartilaginous and bony ear canal parts, or the jawbone influence area. All of these features are useful in the design of hearing aids, and by incorporating them into the template shape means that, when the estimated shape is created, the meta data can be transferred onto the estimated shape or the infilled shape, and thus these features can be automatically marked and identified on the estimated and/or infilled shape as appropriate…given that the features are pre-identified on the template by the meta data, when the template is warped onto the determined shape, the meta data deforms with the template, and thus the features are automatically identified on the determined shape. This thus achieves automated feature recognition on the determined shape.
Claim 3. Roth further teaches wherein the two-dimensional ear representation comprises a representation of at least one biometric feature corresponding to said at least one biometric feature of the ear. Roth [0008] teaches a) determining at least part of the shape of the individual ear, e.g. by taking an impression, or similar, the shape being determined over a first extent and constituting a determined shape
Roth [0017] teaches the template shape is provided with meta data corresponding to features, such as identifiable geometric features, i.e. shape features from the set of ear canal bends, aperture of ear canal, concha, cymba, helix, crus, inter-tragal notch, anterior notch, tragus, anti-tragus, ear drum, strong curvature lines, and retention areas. Alternatively, this meta data could correspond to texture, softness of tissues, contour lines, underlying bony structures such as the transition between cartilaginous and bony ear canal parts, or the jawbone influence area. All of these features are useful in the design of hearing aids, and by incorporating them into the template shape means that, when the estimated shape is created, the meta data can be transferred onto the estimated shape or the infilled shape, and thus these features can be automatically marked and identified on the estimated and/or infilled shape as appropriate…given that the features are pre-identified on the template by the meta data, when the template is warped onto the determined shape, the meta data deforms with the template, and thus the features are automatically identified on the determined shape. This thus achieves automated feature recognition on the determined shape.
Claim 4. Roth further teaches said representation of the at least one biometric feature being determined from a two-dimensional ear image corresponding to said one of the plurality of pre-stored three-dimensional shapes. Roth [0008] teaches a) determining at least part of the shape of the individual ear, e.g. by taking an impression, or similar, the shape being determined over a first extent and constituting a determined shape
Claim 5. Roth further teaches said representation of the at least one biometric feature being determined from a two-dimensional projection of said one of the plurality of pre-stored three-dimensional shapes. Roth [0008] teaches a) determining at least part of the shape of the individual ear, e.g. by taking an impression, or similar, the shape being determined over a first extent and constituting a determined shape
Claim 6. Roth further teaches said one of the plurality of pre-stored three-dimensional shapes being generated by an application of a three-dimensional scaling algorithm to a further pre-stored three-dimensional shape. Roth [0016] teaches the determined shape is sampled at a lower resolution than the template shape. This speeds up processing since e.g. scanning of an impression or direct ear scanning for the determined shape can be effected quicker, and the remaining resolution can then be interpolated from a high-quality, high -resolution template, e.g. emanating from an MRI or a CT scan.
Claim 7. Roth further teaches wherein the two-dimensional ear representation comprises a two-dimensional ear image corresponding to said one of the plurality of pre-stored three-dimensional shapes. Roth [0008] teaches a) determining at least part of the shape of the individual ear, e.g. by taking an impression, or similar, the shape being determined over a first extent and constituting a determined shape
Claim 8. Roth further teaches wherein the matching comprises determining that a property of said at least one biometric feature of the ear is within a tolerance of a corresponding property of said one of the plurality of pre-stored three-dimensional shapes. Roth [0030] teaches from the mean shape, defining a template mesh with a regular mesh structure and a resolution adequate for both capturing shape-relevant features and allowing for Principal Component Analysis; [0031] in turn, deforming the template mesh to substantially match each measured sample ear shape within a predefined tolerance, thereby defining a set of Principal Component Analysis meshes, the representations of which are in one-to-one correspondence
Roth [0111] teaches the mean square error is calculated, and if it is above a predefined threshold, i.e. the match is not within a predefined tolerance, the method is repeated from step 43 until it is. Once the match is within the predefined tolerance, the TASM-matched impression 403 corresponding to the estimated shape of the individual ear over the desired extent is output.
Claim 9. Roth further teaches wherein said at least one biometric feature comprises at least one measurement of a feature of the ear. Roth [0017] teaches the template shape is provided with meta data corresponding to features, such as identifiable geometric features, i.e. shape features from the set of ear canal bends, aperture of ear canal, concha, cymba, helix, crus, inter-tragal notch, anterior notch, tragus, anti-tragus, ear drum, strong curvature lines, and retention areas.
Claim 10. Roth further teaches wherein the at least one measurement of the feature of the ear comprises a measurement of a helix curvature of the ear. Roth [0025] teaches the predetermined average template shape is a Template Active Shape Model determined by: [0026] taking a plurality of digitised measured sample ear shapes; [0027] defining a plurality of landmark points on each of said digitised measured sample ear shapes, each landmark point corresponding to an identifiable feature common to all sample ear shapes; [0028] aligning the measured sample ear shapes based on the landmark points; [0029] creating a mean shape by taking the mean of the landmark points.
Claim 11. Roth further teaches wherein the at least one measurement of a feature of the ear comprises a measurement of a shape of an antihelix of the ear. Roth [0025] teaches the predetermined average template shape is a Template Active Shape Model determined by: [0026] taking a plurality of digitised measured sample ear shapes; [0027] defining a plurality of landmark points on each of said digitised measured sample ear shapes, each landmark point corresponding to an identifiable feature common to all sample ear shapes; [0028] aligning the measured sample ear shapes based on the landmark points; [0029] creating a mean shape by taking the mean of the landmark points.
Claim 12. Roth further teaches wherein the at least one measurement of the feature of the ear comprises a measurement of at least one triangle defined by three predefined anatomical points of the ear. Roth [0025] teaches the predetermined average template shape is a Template Active Shape Model determined by: [0026] taking a plurality of digitised measured sample ear shapes; [0027] defining a plurality of landmark points on each of said digitised measured sample ear shapes, each landmark point corresponding to an identifiable feature common to all sample ear shapes; [0028] aligning the measured sample ear shapes based on the landmark points; [0029] creating a mean shape by taking the mean of the landmark points.
Claim 13. Roth further teaches wherein the three predefined anatomical points of a triangle of the at least one triangle are located on: a helix of the ear; a fossa triangularis of the ear; and a lobe of the ear. Roth [0017] teaches the template shape is provided with meta data corresponding to features, such as identifiable geometric features, i.e. shape features from the set of ear canal bends, aperture of ear canal, concha, cymba, helix, crus, inter-tragal notch, anterior notch, tragus, anti-tragus, ear drum, strong curvature lines, and retention areas.
Claim 14. Roth further teaches wherein the three predefined anatomical points of a triangle of the at least one triangle are located on: an intertragic notch of the ear; a fossa triangularis of the ear; and an antihelix of the ear. Roth [0017] teaches the template shape is provided with meta data corresponding to features, such as identifiable geometric features, i.e. shape features from the set of ear canal bends, aperture of ear canal, concha, cymba, helix, crus, inter-tragal notch, anterior notch, tragus, anti-tragus, ear drum, strong curvature lines, and retention areas.
Claim 15. Roth further teaches wherein the three predefined anatomical points of a triangle of the at least one triangle are located on: an intertragic notch of the ear; a tragus of the ear; and an antitragus of the ear. Roth [0017] teaches the template shape is provided with meta data corresponding to features, such as identifiable geometric features, i.e. shape features from the set of ear canal bends, aperture of ear canal, concha, cymba, helix, crus, inter-tragal notch, anterior notch, tragus, anti-tragus, ear drum, strong curvature lines, and retention areas.
Claim 16. Roth further teaches wherein the three predefined anatomical points of a triangle of the at least one triangle are located on: an antihelix of the ear; a tragus of the ear; and a helix of the ear. Roth [0017] teaches the template shape is provided with meta data corresponding to features, such as identifiable geometric features, i.e. shape features from the set of ear canal bends, aperture of ear canal, concha, cymba, helix, crus, inter-tragal notch, anterior notch, tragus, anti-tragus, ear drum, strong curvature lines, and retention areas.
Claim 17. Roth further teaches wherein each of the plurality of pre-stored three-dimensional shapes is produced by three-dimensionally scanning a respective ear canal. Roth [0012] teaches the determination of the previously measured ear shapes used to create the template is carried out by at least one of laser scanning of impressions, (allowing usage of current methods and technology), MRI or CT scanning (which allows application of volumetric, high quality, complete data covering the whole ear including the pinna and the space behind it, this latter being particularly useful for a BTE application), or direct ear scanning (which gives exceptionally precise, high quality data).
18. Canceled
Claim 19. Roth further teaches wherein the at least part of the ear comprises part of at least one of an auricle and an ear canal. Roth [0016] teaches the determined shape is sampled at a lower resolution than the template shape. This speeds up processing since e.g. scanning of an impression or direct ear scanning for the determined shape can be effected quicker, and the remaining resolution can then be interpolated from a high-quality, high-resolution template, e.g. emanating from an MRI or a CT scan.
Roth [0017] teaches the template shape is provided with meta data corresponding to features, such as identifiable geometric features, i.e. shape features from the set of ear canal bends, aperture of ear canal, concha, cymba, helix, crus, inter-tragal notch, anterior notch, tragus, anti-tragus, ear drum, strong curvature lines, and retention areas. Alternatively, this meta data could correspond to texture, softness of tissues, contour lines, underlying bony structures such as the transition between cartilaginous and bony ear canal parts, or the jawbone influence area.
Claim 20. It differs from claim 1 in that it is an apparatus performing the method of claim 1. Therefore claim 20 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 21. Roth further teaches and a database for storing the pre-stored three-dimensional shapes. Roth [0009] teaches by using a predefined template shape determined by statistical analysis, the chances of the modelling process giving the desired result is significantly increased since this template ear will by definition have a lot in common with any given ear, and eliminates the step of identifying and selecting a "closest fit" from a potentially rather large database of shell models…
Claim 22. Geng further teaches and an image capture device configured to: capture the two-dimensional image of the ear; Geng [0039] teaches typical 2D Face-ID systems include a 2D face image database running on a host computer, 2D video cameras for capturing the facial/ear images of subjects, and matching software that extracts the features from the 2D image and compares these feature sets with those from the database to determine a "match" within a certain confidence level.
Geng [0061] teaches ss illustrated in FIG. 10, the PTZ camera (1020) generates a high-resolution 2D image of a face /ear of interest (1010). The high resolution 2D image of the face /ear of interest (1010) is then transmitted from the PTZ camera (1020) to the computing device where a face /ear extraction algorithm is performed (1030). The face /ear extraction algorithm (1030) extracts features of interest from a received 2D image, an ear for example, and transmits the extracted image to a 3D ear matching algorithm where it may be compared to a 2D ear image database.
confirm that the two-dimensional image meets predefined quality criteria; Geng [0035] teaches in the surveillance mode, however, image of ears may be occluded by a person's hair or a hat. In highly secured facilities, some requirement may be incorporated requiring everyone to "show their ear."
and responsive to the confirming, process the two-dimensional image to produce the image data and transmit the image data to the receiving module of the apparatus. Geng [0061] teaches as illustrated in FIG. 10, the PTZ camera (1020) generates a high-resolution 2D image of a face /ear of interest (1010). The high resolution 2D image of the face /ear of interest (1010) is then transmitted from the PTZ camera (1020) to the computing device where a face /ear extraction algorithm is performed (1030). The face /ear extraction algorithm (1030) extracts features of interest from a received 2D image, an ear for example, and transmits the extracted image to a 3D ear matching algorithm where it may be compared to a 2D ear image database. Once a 2D image of the ear of interest is extracted from the received image, the computing device (920; FIG. 9) performs a 3D ear matching algorithm (1040) while accessing a generated 2D ear image database (1050) that was generated as explained in detail above. The ear matching algorithm (1040) is an ear recognition algorithm that is used to correlate the received ear image with a 2D image stored in the 2D ear image database (1050).
Claim 23. Tran further teaches wherein the image capture device is a user equipment of a telecommunications system. Tran [0087] teaches FIG. 3B shows a smart phone scanner embodiment. In this embodiment, scanned ear structures can be detected on any ARKit. When first run, the app displays a box that roughly estimates the size of whatever real-world objects appear centered in the camera view. Before scanning, the system determines a region of the world contains the ear structures.
Claim 24. Geng further teaches wherein said predefined quality criteria comprises a lack of occlusion of the ear. Geng [0035] teaches ear biometrics techniques are difficult to circumvent. When utilized in an access control application, unless someone had surgery on his/her ears, it is very difficult to fool the ear identification system. In the surveillance mode, however, image of ears may be occluded by a person's hair or a hat. In highly secured facilities, some requirement may be incorporated requiring everyone to "show their ear." Moreover, the present system and method for ear biometrics may be a very good supplementary tool for other biometrics, such as facial recognition, where multiple biometric techniques are used in concert to provide accurate identifications by complementing strengths and weaknesses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661